             Case 2:14-cv-01308-RFB-VCF Document 54 Filed 04/30/20 Page 1 of 3




1
2
3
4                                   UNITED STATES DISTRICT COURT

5                                       DISTRICT OF NEVADA

6
7    ROBIN JOHNSON, et. al.,                 )   Case Number: 2:14-cv-1308-RFB-VCF
                                             )
8                      Plaintiff,            )
                                             )    ___________ ORDER RE:
                                                 [PROPOSED]
9      vs.                                   )
                                             )   PLAINTIFF'S MOTION FOR DEFAULT
10                                           )   JUDGMENT AND FINAL
     LEGENDS FOOTBALL LEAGUE, LLC,           )   COLLECTIVE ACTION
11   et. al.,                                )   CERTIFICATION
                    Defendants.              )
12                                           )

13                                               Complaint filed: August 12, 2014

14                                               Trial Date: None
15
16
17
18
19
20
21
22
23
24
25   ///

26   ///

27
28

                                          Page 1 of 2
            Case 2:14-cv-01308-RFB-VCF Document 54 Filed 04/30/20 Page 2 of 3




1           Having reviewed Plaintiffs’ Notice of Motion and Motion for Default Judgment and Final

2    Collective Action Certification, and all the papers filed on behalf of Plaintiff in connection with

3    the Motion, as well as the record in this case, and good cause appearing, the Court HEREBY

4    RULES OF FOLLOWS:

5           Plaintiffs’ Motion is GRANTED. The Court approves Plaintiff's Request for Default

6    Judgment, and approves Plaintiff’s Request for Final Collective Action Certification.
            Now, therefore, it is ORDERED, ADJUDGED, and DECREED that PLAINTIFF ROBIN
7
     JOHNSON is entitled to judgment against DEFENDANTS LEGENDS FOOTBALL LEAGUE,
8
     LLC, LINGERIE FOOTBALL LEAGUE, LLC, AND MITCHELL MORTAZA, in the amount
9
     of $1,048,706.92, of which $437,105.19 is apportioned to unpaid minimum wage, $22,195.20 is
10
     apportioned to unpaid overtime, and $459,300.39 is apportioned to liquidated damages.
11
            Plaintiffs’ counsel shall recover attorneys’ fees against DEFENDANTS LEGENDS
12
     FOOTBALL LEAGUE, LLC, LINGERIE FOOTBALL LEAGUE, LLC, AND MITCHELL
13
     MORTAZA, in the amount of $125,360.56.
14
            Plaintiffs’ counsel shall recover costs against DEFENDANTS LEGENDS FOOTBALL
15
     LEAGUE, LLC, LINGERIE FOOTBALL LEAGUE, LLC, AND MITCHELL MORTAZA in
16
     the amount of $4,745.58.
17
18
            IT IS SO ORDERED.
19
20
21             April 30, 2020
        DATED: ________________                  _____________________________
                                                 RICHARD F. BOULWARE, II
22                                               UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                                 Page 2 of 2
      Case 2:14-cv-01308-RFB-VCF Document 54 Filed 04/30/20 Page 3 of 3
                           CERTIFICATE OF SERVICE

       I, Michael Morrison, an employee of the City of Los Angeles, certify that on
June 25, 2019, caused a true and correct copies of the foregoing be filed with the
Clerk of the Court by using the CM/ECF system, which will send a notice of
electronic filing to the following counsel who has registered for receipt of documents
filed in this matter:

  PLAINTIFF'S NOTICE OF MOTION AND MOTION FOR DEFAULT JUDGMENT
            AND FINAL COLLECTIVE ACTION CERTIFICATION;

DECLARATION OF MICHAEL MORRISON IN SUPPORT OF PLAINTIFF'S MOTION
FOR DEFAULT JUDGMENT AND FINAL COLLECTIVE ACTION CERTIFICATION;

                         DECLARATION OF JESSICA S. CHOI;

     DECLARATION OF JOSHUA M. ARNOLD IN SUPPORT OF MOTION FOR
            DEFAULT JUDGMENT AND FINAL CERTIFICATION;

                                    [PROPOSED] ORDER

                                       ___________


 Co-Counsel for Plaintiffs
 PAUL PADDA LAW, PLLC
 Paul S. Padda, Esq.
 4560 S. Decatur Blvd., Suite 300
 Las Vegas, Nevada 89103
       The aforementioned document(s) have been served by personal service on
the following parties:
Defendant                                 Defendant
Legends Football League, LLC              Lingerie Football League, LLC
14 Katy Rose Lane                         14 Katy Rose Lane
Ladera Ranch, CA 92694                    Ladera Ranch, CA 92694
Defendant
Mitchell Mortaza
14 Katy Rose Lane                    ALEXANDER KRAKOW + GLICK LLP
Ladera Ranch, CA 92694
                                     s/ Michael Morrison
June 25, 2019                        MICHAEL MORRISON
                                     Attorneys for Plaintiff

                                           ROBIN JOHNSON, individually
                                           and on behalf of all others similarly situated
